MATTER OF VO

In DEPORTATION Proceedings
A —2463542
Decided by Board December 17, 1958
Deportability—Exemption under section 7, Act of September 11, 1957—"Otherwise admissible" requirement not met where, onott from misrepresentation,
alien was not nonquota as specified in visa.
Native of Italy who fraudulently obtained nonquota immigrant visa by posing
as native of Argentina is not entitled to exemption from deportability under first sentence of section 7, Act of September 11, 1917, since, apart from
ber misrepresentations, she was not "otherwise admissible" at time of entry
in tnat ,tte ',a..a tint a nonquota immigrant as specified in her visa.
CIIARGEP :

warrant: Act of 1924—Visa invalid because procured by fraud.
Act of 1O24—Quata immigrant, not in possession of quota immigration visa.
Act of 1917—Admits commission, prior to entry, of perjury and
forgery.
BEFORE THE BOARD

Respondent, a 50-year-old married female, is a
native and national of Italy. IIer only entry occurred in 1925
when she was admitted for permanent residence upon presentation
of a nonquota immigrant visa. This visa was obtained upon the
respondent's representation that she was one A G---D—, a
native of Argentina. The history of the proceedings has been recited by the special inquiry officer and need not be repeated.
The special inquiry officer decided that the respondent's deportation could not be terminated under the provisions of the first sentence of section 7 of Public Law 85-816, Act of September 11, 1957.
We auk-, with the special inquiry officer in this conclusion although
our reasoning differs from his. If the existence of the misrepresentation is disregarded, the fact remains that respondent had been
ineligible to enter the United States because she was not a nonquota
immigrant as the law required her to be if she attempted to enter
with a nonquota visa. Section 7 excuses the presence of fraud. It
does not wipe out the ex.r.stence of all other grounds of inadmissiDiscussion:

215

bility which may have been present. Section 7 also excuses the fact
that an alien had been charged to the wrong quota. This was meant
to take care of the refugees such as those who had stated that they
were born elsewhere than in Russia in order to avoid repatriation
to Russia, and had thus been charged to the quota of the country
where they had falsely claimed birth. There is nothing in the
history of the legislation which indicates that it was the intention
of Congress to remove the careful protection which had been built
into tho immigration laws regarding quotas. To coma within the
provisions of that portion of section 7 relating to a charge to the
wrong quota, such charge must he the very one involved in the
alien's ease.
It follows from what we have said that the first
sentence of section 7 does not require termination of this proceeding.
Deportation proceedings cannot be terminated under the provisions of the first part of section 7 of Public Law 85-316. However,
the respondent appears eligible for relief under the provisions of
the last sentence of section 7 and under the provisions of section
of Public Law 85-316. The special inquiry officer is of the opinion
that the respondent may prosecute an application for such relief
outside the United States or in preexamination proceedings.
Order: It is ordered that the decision of the special inquiry
officer be approved.

216

